UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4174



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANTHONY T. ANDERSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-04-76)


Submitted:   August 1, 2005                 Decided:   August 12, 2005


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert L. Hively, II, Hurricane, West Virginia, for Appellant.
Kasey Warner, United States Attorney, Samuel D. Marsh, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony    T.   Anderson   pled    guilty    to    conspiracy     to

distribute for remuneration a quantity of marijuana in violation of

21 U.S.C. § 846 (2000).        Anderson was sentenced to seventy-seven

months of imprisonment.         He appeals the reasonableness of his

sentence but does not challenge his conviction.            We affirm.

            Anderson argues that the sentence imposed by the district

court was unreasonable.       In United States v. Booker, 125 S. Ct. 738

(2005), the Supreme Court held that the mandatory manner in which

the   federal   Sentencing     Guidelines     required   courts      to   impose

sentencing enhancements based on facts found by the court by a

preponderance of the evidence violated the Sixth Amendment. 125 S.

Ct. at 746, 750.      The Court remedied the constitutional violation

by severing two statutory provisions, 18 U.S.C.A. §§ 3553(b)(1),

3742(e) (West 2000 & Supp. 2005), thereby making the Guidelines

advisory.     United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).

            Although    the    Sentencing     Guidelines      are   no     longer

mandatory, Booker makes clear that a sentencing court “must consult

[the] Guidelines and take them into account when sentencing.”                125

S. Ct. at 767.     The court should consider this sentencing range

along with the other factors described in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2005), and then impose a sentence.               See Hughes,

401 F.3d at 546 (applying Booker on plain error review).                  If that


                                   - 2 -
sentence falls outside the Guidelines range, the court should

explain its reasons for the departure as required by 18 U.S.C.A.

§ 3553(c)(2) (West 2000 & Supp. 2005).   Hughes, 401 F.3d at 546.

The sentence must be “within the statutorily prescribed range and

. . . reasonable.”   Id. at 546-47.

          This appeal does not raise any issue of a violation of

the Sixth Amendment, as explicated in Booker, nor is there an issue

of the application of the Guidelines in a mandatory, rather than

advisory fashion because the district court applied the Guidelines

as advisory.   We find the district court carefully considered the

advisory Guidelines and, specifically, the factors of § 3553(a) in

sentencing Anderson.    Because the district court sentenced him

within--in fact at the low end of--the Guidelines and well within

the statutory limits,* we find the sentence is reasonable.

          Accordingly, we affirm the conviction and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




     *
      The maximum penalty for Anderson’s offense was ten years of
imprisonment. See 21 U.S.C. § 841(b)(1)(D).

                               - 3 -